FILED
                            NOT FOR PUBLICATION                            MAY 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50128

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00624-IEG

  v.
                                                 MEMORANDUM*
FRED BURLING HOVEY, III,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Fred Hovey appeals from the district court’s judgment and challenges his

guilty-plea conviction and the 120-month sentence for importation of heroin, in

violation of 21 U.S.C. §§ 952 and 960. Pursuant to Anders v. California, 386 U.S.
738 (1967), Hovey’s counsel has filed a brief stating that there are no grounds for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. Hovey has filed a pro

se supplemental brief. The government has filed a motion to dismiss the appeal on

the basis of the appellate waiver in the parties’ plea agreement and has advised the

court that it does not intend to file an answering brief.

      Hovey has waived the right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We, accordingly, grant the

government’s motion and dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                            2                                 13-50128